DETAILED ACTION
1.	The applicant’s amendment filed 06/29/2022 was received. Claims 1-13 were amended. Claim 14 is new.

2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in the prior Office Action issued on 03/16/2022.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Interpretation
4.     The limitations “body element”, “attachment device”, “clamping element” & “tensioning device” in claims 1-4 & 6-11 interpreted under 35 U.S.C. 112(f) are withdrawn since the claims have been amended to sufficiently recite definite structure and/or no longer meet the 3-prong analysis. See MPEP 2181.

Claim Objections
5.	Claim objections on claims 2-11 & 13 in the 03/16/2022 Office Action are rendered moot per amendments.
	
Claim Rejections
6.	The claim rejections under AIA  35 U.S.C. 112(b), of claims 1-13 are withdrawn per amendments of claims 1, 4-6, 8 & 12-13.
Examiner’s Amendment
7.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in a telephone interview with Chase J. Brill on 07/28/2022.
The application has been amended as follows: 

1. (Currently Amended) An alignment device for adjusting a position of a shower bar nozzle flange relative to a permeable outer cylindrical surface of a drum roll of a drum washer, the shower bar nozzle flange being at least partly curved, and the shower bar nozzle flange being configured to extend from a nozzle outlet in [[the]] a shower bar nozzle flange end, said nozzle flange end being configured to be tangentially aligned with the permeable outer cylindrical surface, the alignment device comprising: 
a body having a length corresponding to a desired predetermined distance between the nozzle flange end and the permeable outer cylindrical surface; 
an attacher arranged at a first end of the body for releasably connecting the body to the nozzle flange end to extend tangentially therefrom; and 
a contact element arranged at a second opposite end of the body, or forming a portion thereof of the second opposite end of the body, the contact element being arranged to abut against the permeable outer cylindrical surface.  

2. (Currently Amended) The alignment device according to claim 1, wherein the attacher comprises a clamping device having at least one clamp arranged to provide a clamping force against the nozzle flange end by means of at least one tensioner.  
3. (Currently Amended) The alignment device according to claim 1, wherein the attacher comprises a groove or slot in or at the first end of the -3-4870-9684-5095.1Atty. Dkt. No. 118844-0119body, the groove or slot having a width adapted to a thickness of the nozzle flange end.  
4. (Previously Presented) The alignment device according to claim 1, wherein the body comprises a plane body portion arranged to form a tangential extension of the nozzle flange end when connected thereto.  
5. (Previously Presented) The alignment  device according to claim 4, wherein the contact element protrudes downwardly from a plane defined by the plane body portion and has a pointed or curved edge configured to abut against the permeable outer cylindrical surface.  
6. (Previously Presented) The alignment device according to claim 5, wherein the contact element is provided as a downwardly protruding portion of the body.  
7. (Previously Presented) The alignment device according to claim 4, wherein the body comprises an end portion being curved upwardly relative to the portion of the body around an axis being perpendicular with a longitudinal direction of the portion of the body.  
8. (Currently Amended) The alignment device according to claim 5, wherein the contact element is arranged at the second opposite end of the body and forms a right angle therewith, the contact element comprises the pointed or curved edge by having a disc shape formed integrally with, or connected to, the body.  
9. (Currently Amended) The alignment device according to claim 1, wherein the body has a tapered shape, tapering from the first end towards the second opposite end.  
10. (Currently Amended) The alignment device according to claim 9, wherein the body has a width at [[its]] the first end adapted to a width of the nozzle flange end.  
11. (Currently Amended) The alignment device according to claim 1,wherein the first end of the body has a straight edge arranged to make contact along [[its]] a full length of the body with [[a]] the nozzle flange end having a straight free end edge.  
12. (Currently Amended) A shower bar nozzle flange system comprising: a shower bar nozzle flange being at least partly curved, and being configured to extend from a nozzle outlet in [[the]] a shower bar to a nozzle flange end, the nozzle flange end being configured to be tangentially aligned with a permeable outer cylindrical surface of a drum roll of a drum washer at a predetermined distance therefrom, the system further comprising [[an]] the alignment device according to claim 1.  
13. (Currently Amended) A method for aligning a shower bar nozzle flange relative to a permeable outer cylindrical surface of a drum roll of a drum washer using [[an]] the alignment device according to claim 1, the shower bar nozzle flange being at least partly curved, and being configured to extend from a nozzle outlet in [[the]] a shower bar to a nozzle flange end, the nozzle flange end being configured to be tangentially aligned with the permeable outer cylindrical surface at a predetermined distance therefrom, the method comprising: attaching the alignment device to the nozzle flange end using [[the]] an attacher, and adjusting [[the]] a position of the shower bar nozzle flange such that [[the]] a contact element makes contact with the permeable outer cylindrical surface.  
14. (Currently Amended) The alignment device according to claim 6, wherein the contact element is provided as a V-shaped or U-shaped stamping in the body.

Reasons for Allowance
8.	Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The invention of independent claim 1 recites “An alignment device for adjusting a position of a shower bar nozzle flange relative to a permeable outer cylindrical surface of a drum roll of a drum washer, the shower bar nozzle flange being at least partly curved, and the shower bar nozzle flange being configured to extend from a nozzle outlet in a shower bar to a nozzle flange end, said nozzle flange end being configured to be tangentially aligned with the permeable outer cylindrical surface, the alignment device comprising: 
a body having a length corresponding to a desired predetermined distance between the nozzle flange end and the permeable outer cylindrical surface; 
an attacher arranged at a first end of the body for releasably connecting the body to the nozzle flange end to extend tangentially therefrom; and 
a contact element arranged at a second opposite end of the body, or forming a portion thereof of the second opposite end of the body, the contact element being arranged to abut against the permeable outer cylindrical surface. ” None of the cited closest prior arts of record teach nor suggest “an alignment device for adjusting a position of a shower bar nozzle flange relative to a permeable outer cylindrical surface of a drum roll of a drum washer, the shower bar nozzle flange being at least partly curved, and the shower bar nozzle flange being configured to extend from a nozzle outlet in a shower bar to a nozzle flange end, said nozzle flange end being configured to be tangentially aligned with the permeable outer cylindrical surface, the alignment device comprising: a body having a length corresponding to a desired predetermined distance between the nozzle flange end and the permeable outer cylindrical surface; an attacher arranged at a first end of the body for releasably connecting the body to the nozzle flange end to extend tangentially therefrom; and a contact element arranged at a second opposite end of the body, or forming a portion thereof of the second opposite end of the body, the contact element being arranged to abut against the permeable outer cylindrical surface” as in the context of independent claim 1. Further, no other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jethro M Pence whose telephone number is (571)270-7423.  The examiner can normally be reached on M-TH 8:00 A.M. - 6:30 P.M..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei D. Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JETHRO M. PENCE/Primary Examiner, Art Unit 1717